Name: Commission Regulation (EC) No 737/98 of 1 April 1998 amending Regulation (EEC) No 139/81 defining the conditions for the admission of certain kinds of frozen beef and veal to subheading 0202 30 50 of the Combined Nomenclature
 Type: Regulation
 Subject Matter: animal product;  international trade;  tariff policy;  foodstuff
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 102/192. 4. 98 COMMISSION REGULATION (EC) No 737/98 of 1 April 1998 amending Regulation (EEC) No 139/81 defining the conditions for the admission of certain kinds of frozen beef and veal to subheading 0202 30 50 of the Combined Nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 2634/97 (2), and in particular Article 9(2) thereof, Whereas certificates of authenticity issued by the third countries concerned must be presented for imports of certain kinds of beef at reduced customs rates pursuant to Commission Regulation (EEC) No 139/81 of 16 January 1981 defining the conditions for the admission of certain kinds of frozen beef and veal to subheading 0202 30 50 of the Combined Nomenclature (3), as last amended by Regulation (EEC) No 1476/92 (4); whereas the names and addresses of the issuing agencies should be updated; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EEC) No 139/81 is hereby replaced by the following: ANNEX II List of agencies in exporting countries empowered to issue certificates of athenticity Third country Issuing agency Name Address Argentina Secretaria de Agricultura, GanaderÃ ­a, Pesca y AlimentaciÃ ³n  SAGPyA, DirecciÃ ³n General de Mercados Ganaderos Paseo ColÃ ³n 922, 1o Piso Of. 146, (1063) Buenos Aires, Argentina Australia Australian Meat and Livestock Corporation 165 Walker Street, North Sidney 2060 Botswana Ministry of Agriculture, Department of Animal Health and Production Principal Veterinary Officer (Abattoir), Private Bag 12, Lobatse New Zealand New Zealand Meat Producers Board 110 Featherston Street, Box 121, Wellington Swaziland Ministry of Agriculture PO Box 162, Mbabane (1) OJ L 148, 28. 6. 1968, p. 24. (2) OJ L 356, 31. 12. 1997, p. 13. (3) OJ L 15, 17. 1. 1981, p. 4. (4) OJ L 155, 6. 6. 1992, p. 28. ¬ ¬EN Official Journal of the European CommunitiesL 102/20 2. 4. 98 Third country Issuing agency Name Address Uruguay Instituto Nacional de Carnes (INAC) RincÃ ³n 459, Montevideo South Africa South African Livestock and Meat Industries Control Board Hamilton and Vermeulen Streets, Pretoria Zimbabwe Ministry of Agriculture, Department of Veterinary Services PO Box 8012, Causeway, Harare, Zimbabwe Namibia Ministry of Agriculture, Water and Rural Development Directorate of Veterinary Services Private Bag 12002, Auspanplatz, Windhoek 9000, Namibia Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 April 1998. For the Commission Franz FISCHLER Member of the Commission